United States Department of Labor
Employees’ Compensation Appeals Board
_______________________________________________
M.S., Appellant
and
DEPARTMENT OF TRANSPORTATION, FEDERAL
AVIATION ADMINISTRATION, Washington, DC,
Employer
_______________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
) Docket No. 12-1276
) Issued: November 9, 2012
)
)
)
)
Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 24, 2012 appellant filed a timely appeal of the May 2, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP) which denied her claim for a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has a ratable impairment of her upper and lower
extremities.

1
2

5 U.S.C. §§ 8101-8193.

The record includes evidence received after the May 2, 2012 decision. As this evidence was not part of the
record when OWCP issued its May 2, 2012 final decision, the Board is precluded from considering it for the first
time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
Appellant, a 77-year-old computer specialist, has an accepted claim for aggravation of
cervical and lumbosacral radiculopathy which arose on January 30, 2007. She subsequently filed
a claim for a schedule award (Form CA-7). However, appellant did not submit an impairment
rating with her claim. On June 12, 2009 OWCP contacted her physician and asked that she
provide an impairment rating in accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (2008). It did not receive a
reply.
On January 17, 2012 OWCP advised appellant of the necessity of submitting an
impairment rating under the A.M.A., Guides (6th ed. 2008). Appellant forwarded OWCP’s
January 17, 2012 correspondence to several physicians but none submitted an impairment rating
on her behalf.
In a February 6, 2012 form report, appellant’s chiropractor, Dr. Anthony Holvick, stated
that he had treated appellant for injuries sustained on January 30, 2007 which included cervical
disc herniation at C5-6, lumbar disc herniation at L5-S1, right C6 radiculopathy and bilateral
L5-S1 radiculopathy.3
By decision dated May 2, 2012, OWCP denied appellant’s claim for a schedule award.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.5 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides.6

3

5 U.S.C. § 8101(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. The term “physician” includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulations by the Secretary. See Paul Foster, 56 ECAB 208 (2004).
4

For a total or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1) and for a 100 percent loss of use of a leg, an employee shall receive 288 weeks’ compensation. Id. at
§ 8107(c)(2).
5

20 C.F.R. § 10.404.

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).

2

No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or the implementing regulations.7 Neither FECA nor the regulations provide
for the payment of a schedule award for the permanent loss of use of the back/spine or the body
as a whole.8 However, a schedule award is permissible where the employment-related back
condition affects the upper and/or lower extremities.9
The sixth edition of the A.M.A., Guides (2008) provides a specific methodology for
rating spinal nerve extremity impairment.10 It was designed for situations where a particular
jurisdiction, such as FECA, mandated ratings for extremities and precluded ratings for the
spine.11 The impairment is premised on evidence of radiculopathy affecting the upper and/or
lower extremities.12
ANALYSIS
Appellant bears the burden of establishing her entitlement to benefits under FECA.13
OWCP advised her and her physician of the necessity of submitting an impairment rating in
accordance with the A.M.A., Guides (6th ed. 2008). The requested medical evidence was not
received. Therefore, OWCP properly denied appellant’s claim for a schedule award.
In a February 6, 2012 certification, the treating physician, Dr. Holvick, did not provide an
impairment rating or identify any specific findings that the district medical adviser (DMA) might
otherwise rely upon to determine the existence or extent of impairment. Before a case can be
referred to the DMA, the attending physician should describe the impairment in sufficient detail
to permit clear visualization of the impairment and the restrictions and limitations which have
resulted.14 The record as of May 2, 2012 did not include a current medical evaluation that would
support appellant’s claim for a schedule award. Accordingly, OWCP properly denied her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

8

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6a(3).
10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4.

11

Id.

12

Id.

13

20 C.F.R. § 10.115(f).

14

Supra note 10 at Chapter 3.700.3a(2).

3

CONCLUSION
Appellant has not established that she has a ratable impairment of the upper and lower
extremities.
ORDER
IT IS HEREBY ORDERED THAT the May 2, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.15
Issued: November 9, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

Appellant may request a schedule award or increased schedule award based on evidence of new exposure or
medical evidence showing progression of an employment-related condition resulting in permanent impairment or
increased impairment.

4

